DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/19/2021 has been entered. Claims 1-24 remain pending in the application. 
Specification
The disclosure is objected to because of the following informalities:
The chemical formula for Nitrous Oxide is N2O therefore, if applicant is intending to refer to Nitrous Oxide, applicant needs to correct the specification to recite “N2O” instead of NO2 in all the instances. If applicant intends to refer to Nitrogen Dioxide then applicant needs to amend the specification to recite “Nitrogen Dioxide” instead of “Nitrous Oxide” in all the instances.
Appropriate correction is required.

Claim Objections
Claims 1, 12 and 15 are objected to because of the following informalities:  
Regarding claim 1, line 3, the limitation “a surgical cavity” appears to be amended to recite “the surgical cavity” in order to refer to “a cavity” recited in claim 1, line 1.
Claim 12 recites the limitation “the composition of gas species” in line 3. There is insufficient antecedent basis for this limitation in the claim. Examiner acknowledges the recitation of gas composition in claim 1, line 1. However, if applicant intends to refer to “gas composition” recited in claim 1, line 1, then “the composition of gas species” needs to be amended to recite “the gas composition”.
Regarding claim 15, line 2, the limitation “the gas species” needs to be amended to recite “the plurality of gas species” in order to refer to same limitation consistently in all the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, line 3, the limitation “Nitrous Oxide (NO2)” renders the claim indefinite because the chemical formula for “Nitrous Oxide” is N2O and “NO2” refers to nitrogen dioxide. Nitrous Oxide and Nitrogen Dioxide are two different types of gases therefore, one will not understand if Nitrous Oxide or Nitrogen Dioxide is being claimed. The specification also discloses Nitrous Oxide with the chemical formula of NO2. For examination purposes, examiner construes Nitrous Oxide is positively claimed and accordingly examines the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 11-15, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being anticipated by Mantell (US 7,938,793 B2) in view of Baker (US 2007/0077200 A1).
Regarding claim 1, Mantell teaches a method (column 5, lines 18-35) for controlling gas composition in a surgical cavity during an endoscopic surgical procedure (column 3, lines 29-33, “laparoscopic procedure”), comprising: 
a) monitoring (column 5, lines 18-24, column 4, lines 45-46, 57-63) for a plurality of gas species 9 (figure 1) in a gas flow of a patient, wherein the gas flow is driven by a pump 60 (figure 3, column 7, lines 24-26, element 60 appears to be referring to two different structure, for examination purposes, element 60 is construed to be referring to the delivery assembly. Since element 60 comprises components that allows gas to be delivered into the patient, element 60 can be construed broadly as a pump); 
b) measuring (column 5, lines 6-35) the plurality of gas species in the gas flow using an array of gas species sensors upstream (column 4, lines 18-24, gas analyzer would be present between element 12 and element 8 and thus would be located upstream of element 60) of the pump in the gas flow; 
c) determining (column 5, lines 18-24) if the plurality of gas species measured in the gas flow are each present and/or within a respective desired range; and 

However, Baker teaches a method for controlled maintenance of hypoxia for therapeutic and diagnostic purposes wherein the method includes monitoring (paragraph 0026, lines 8-11, gas species are monitored via measuring these gas species) for a plurality of gas species in a gas flow 14 (figure 1) from a cavity (cavity being location where element 54 is placed) of a patient, measuring and determining (paragraph 0026, lines 8-11) the plurality of gas species in the gas flow from the cavity for the purpose of using an alternative approach in utilizing the information from the gases coming out of the cavity of the patient to adjust the gas mixture ratio when delivering gas species into the patient’s cavity (paragraph 0026, lines 8-13). Examiner acknowledges that the Baker refers to maintaining gas ratio for the purpose of maintaining patient hypoxia whereas Mantell refers to maintaining gas ratio during laparoscopic surgery. Even though applications are different, both arts are related prior art because Mantell teaches using sensor to adjust gas ratio prior to delivering gas mixture into the patient’s surgical cavity whereas Baker is teaching to adjust gas ratio based on the gas composition exited out of the patient’s cavity. Thus, Baker is used only to modify Mantell’s method for measuring gas mixture ratio for the purpose of delivering desired gas mixture ratio to the patient’s body. Furthermore, one of ordinary skill in the art when modifying Mantell’s method in 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the timing of the monitoring, measuring and determining the plurality of gas species of Mantell to incorporate monitoring for a plurality of gas species in a gas flow from a surgical cavity (for the purpose of combining, Baker’s cavity can be construed equivalent to surgical cavity) of a patient, measuring the plurality of gas species in the gas flow from the surgical cavity as taught by Baker for the purpose of using an alternative approach in utilizing the information from the gases coming out of the cavity of the patient to adjust the gas mixture ratio when delivering gas species into the patient’s cavity (paragraph 0026, lines 8-13).

Regarding claim 2, Mantell discloses wherein taking corrective action (column 5, lines 25-35, if the desired volume of gas is not present, then element 28 would allow desired volume of gas to pass through the tube) includes adding gas into the surgical cavity if one or more gas species in the plurality of gas species is outside of the respective desired range so as to bring a composition of gas species in the surgical cavity within the respective desired range.

Regarding claim 3, Mantell discloses wherein taking corrective action includes warning a user of non-ideal gas composition (column 4, lines 52-54, if wrong gas is connected, the gas composition would be non-ideal gas composition).

2 is less than desired volume, element 28 would adjust the volume of CO2 and accordingly element 12 would deliver CO2 to the surgical cavity, additionally column 6, lines 41-47 also teaches delivering insufflation gas when desired. This step can also be construed as a part of corrective action.) an insufflator 12 to flush the surgical cavity with carbon dioxide 9 (figure 1, CO2).

Regarding claim 5, Mantell discloses wherein taking corrective action includes disabling a device (column 4, lines 51-52) to prevent harm to the patient.

Regarding claim 6, Mantell discloses wherein monitoring for a plurality of gas species in a gas flow from the surgical cavity (as explained in rejection of claim 1 above, Mantell modified in view of Baker will result in monitoring a plurality of gas species in a gas flow from the surgical cavity) involves continuously monitoring the flow of gas (column 5, lines 18-24, column 4, lines 45-46, 57-63, the sensors are monitoring continuously at least for some time during the surgical process and furthermore, in order to detect the gas presence, the sensor should be operational when operating the device).

Regarding claim 7, Mantell discloses wherein monitoring for a plurality of gas species in a gas flow from the surgical cavity (as explained in rejection of claim 1 above, Mantell modified in view of Baker will result in monitoring a plurality of gas species in a gas flow from the surgical cavity) involves continuously monitoring or periodically sampling the flow of gas (column 5, lines 18-24, column 4, lines 45-46, 57-63, the sensors are monitoring continuously at least for some time during the surgical process and furthermore, in order to detect the gas presence, the sensor should be operational 

Regarding claim 11, Mantell discloses taking corrective action (column 5, lines 25-35) includes delivering a flow of gas into the surgical cavity from an insufflator 12 or gas recirculator.

Regarding claim 12, Mantell discloses wherein determining if the plurality of gas species measured in the gas flow form the surgical cavity are each within a respective desired range involves determining if the composition of gas species includes a concentration of Carbon Dioxide that is below a specified level (element 9 referring to CO2 in figure 1, column 5, lines 6-14).

Regarding claim 13, Mantell discloses wherein adding gas into the surgical cavity involves adding Carbon Dioxide into the surgical cavity if the concentration of carbon dioxide is below the specified level so as to increase the concentration of Carbon Dioxide in the surgical cavity above the specified level (column 4, lines 57-65, column 5, lines 25-35, although not explicitly recited but if the volume of Carbon Dioxide is below the specified level, the Carbon Dioxide will be allowed to flow until the volume reaches desired level).

Regarding claim 14, Mantell discloses monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if 
However, Baker teaches the gas being nitrogen (paragraph 0022, lines 1-17) for the purpose of controlling hypoxia in the patient (paragraph 0022, lines 1-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the gas of Mantell to incorporate Nitrogen for the purpose of controlling hypoxia in the patient (paragraph 0022, lines 1-17).

Regarding claim 15, Mantell discloses monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if oxygen (element 9 referring to O2) is within a respective desired range (column 5, lines 6-14).

Regarding claim 20, Mantell discloses monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if one or more of Xenon, Argon (element 9 referring to Ar), Desflurane, Isoflurane, and/or Carbon Monoxide is within a respective desired range (column 5, lines 6-14).

Regarding claim 23, Mantell discloses using a sensor 26 (figure 1, column 4, lines 45-46) that is positioned in line with a main gas flow 6 coming from the surgical cavity (as explained in the rejection of claim 1 above, Mantell modified in view of Baker will result in having gas flow coming from the surgical cavity).

Regarding claim 24, Mantell discloses wherein monitoring includes using a sensor 26 that is positioned to sample from a stream of gas flow parallel (gas will be 

Claims 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mantell (US 7,938,793 B2) in view of Baker (US 2007/0077200 A1) as applied to claim 1 above, and further in view of Mailova et al. (US 2012/0330224 A1).
Regarding claim 8, Mantell/Baker (hereinafter referred as “modified Mantell”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Mantell is silent regarding wherein the gas flow from the surgical cavity results from evacuating gas from the surgical cavity. However, one can construe that Mantell method, when modified in view of Baker as explained in claim 1, would result in having the gas flow from the surgical cavity wherein the gas flow would results from evacuating gas from the surgical cavity. Thus, modified Mantell teaches limitation of claim 8. 
Furthermore, Mailova teaches a method of regulating gas mixture wherein the gas flow from the surgical cavity results from evacuating gas from the surgical cavity (paragraph 0132, lines 1-8) for the purpose of removing the smoke and other harmful particles, resulted from the surgical procedure, out of the surgical cavity (paragraph 0132, lines 1-8). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the gas flow of modified Mantell to incorporate wherein the gas flow from the surgical cavity results from evacuating gas from the surgical cavity as taught by Mailova for the purpose of removing the smoke and other harmful particles, resulted from the surgical procedure, out of the surgical cavity (paragraph 0132, lines 1-8).


Furthermore, Mailova teaches a method of regulating gas mixture wherein the gas flow from the surgical cavity results from recirculating gas from the surgical cavity (paragraph 0132, lines 1-11) for the purpose of removing the smoke and other harmful particles, resulted from the surgical procedure, out of the surgical cavity (paragraph 0132, lines 1-11). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the gas flow of modified Mantell to incorporate wherein the gas flow from the surgical cavity results from recirculating gas from the surgical cavity as taught by Mailova for the purpose of removing the smoke and other harmful particles, resulted from the surgical procedure, out of the surgical cavity (paragraph 0132, lines 1-11).

Regarding claim 16, modified Mantell discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Mentell further discloses monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if gas 9 (figure 1) is within a respective desired range (column 5, lines 6-14) but is silent regarding the gas being Nitrous Oxide.
However, Mailova teaches the gas being Nitrous Oxide (paragraph 0034) for the purpose of reducing or preventing adhesion formation (paragraph 0034).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell (US 7,938,793 B2) in view of Baker (US 2007/0077200 A1) as applied to claim 1 above, and further in view of Amoah (US 2014/0303615 A1).
Regarding claim 10, modified Mantell discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Mantell discloses that the gas flow arises from the surgical cavity (when Mantell is modified in view of Baker) but is silent regarding wherein the gas flow form the surgical cavity results from intermittently leaking gas from the surgical cavity.
However, Amoah teaches a design of a laparoscopic instruments comprising wherein the gas flow form the surgical cavity results from intermittently leaking gas from the surgical cavity (paragraph 0004, lines 9-12) for the purpose of improving the surgeon’s view by removing smoke arose from the surgical procedure (paragraph 0003, lines 4-8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the modified Mantell’s method to incorporate wherein the gas flow form the surgical cavity results from intermittently leaking gas from the surgical cavity as taught by Amoah for the purpose of improving the surgeon’s view by removing smoke arose from the surgical procedure (paragraph 0003, lines 4-8).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell (US 7,938,793 B2) in view of Baker (US 2007/0077200 A1) as applied to claim 1 above, and further in view of Ward (US 8,172,836)
Regarding claim 17, modified Mantell discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Mentell further discloses monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if gas 9 (figure 1) is within a respective desired range (column 5, lines 6-14) but is silent regarding the gas being water vapor.
However, Ward teaches an electrosurgical system with sensor for monitoring smoke wherein the gas is water vapor (column 5, lines 34-35) for the purpose of controlling the device in the surgical operation in response to detected gas value (column 5, lines 11-20).
Therefore, it would have been prima facie obvious to one or ordinary skill in the art, before the effective filing of the claimed invention to modify the gas of modified Mentell to incorporate water vapor as taught by Ward for the purpose of controlling the device in the surgical operation in response to detected gas value (column 5, lines 11-20).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantell (US 7,938,793 B2) in view of Baker (US 2007/0077200 A1) as applied to claim 1 above, and further in view of Zhu et al. (US 2005/0123588 A1).
Regarding claim 18, modified Mantell discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Mentell further discloses monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if gas 9 (figure 1) is within a respective desired range (column 5, lines 6-14) but is silent regarding the gas being Sevoflurane.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify gas of modified Mantell to include Sevoflurane as taught by Zhu for the purpose of delivering anesthetic property to the patient (paragraph 0088).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mantell (US 7,938,793 B2) in view of Baker (US 2007/0077200 A1) as applied to claim 1 above, and further in view of Uhland et al. (US 9,480,795 B2)
Regarding claim 19, modified Mantell discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Mentell further discloses monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if gas 9 (figure 1) is within a respective desired range (column 5, lines 6-14) but is silent regarding the gas being methane.
However, Uhland teaches a design of a drug delivery device that takes appropriate steps based on detected gases wherein the gas is methane (column 16, lines 21-30) for the purpose of generating an appropriate output to take appropriate patient’s care (abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the gas of modified Mantell to include methane as taught by Uhland for the purpose of generating an appropriate output to take appropriate patient’s care (abstract).

21 is rejected under 35 U.S.C. 103 as being unpatentable over Mantell (US 7,938,793 B2) in view of Baker (US 2007/0077200 A1) as applied to claim 1 above, and further in view of Price (cbu.edu, 2014).
Regarding claim 21, modified Mantell discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Mantell discloses measuring the plurality of gas species in the gas flow but do not explicitly recite calculating each gas species as a molar percentage. However, one of ordinary skill in the art would understand that molar percentage is just one form/measurement unit that can be used for determining the amount of gas species present in the mixture and therefore, one can use molar percentage to determine the amount of gas species in the mixture. Using molar percentage to calculate each gas species is not an inventive step. Furthermore, Price teaches an approach to calculate the amount of each gas species wherein the calculating each gas species as molar ratio (page 1). Converting into percentage only requires multiplying by 100 so one of ordinary skill in the art would be able to convert molar ratio into percentage as explained by Price.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the measuring the plurality of gas species in the gas flow of modified Mentell to include calculating each gas species as a molar percentage as taught by Price for the purpose of determining the amount of gas species in the mixture (page 1).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mantell (US 7,938,793 B2) in view of Baker (US 2007/0077200 A1) in view of Price (cbu.edu, 2014) and further in view of National Aeronautics and Space Administration (hereinafter referred as “NASA”, 2009).
Regarding claim 22, modified Mantell/Price (hereinafter referred as “modified Mantell ‘93”) discloses the claimed invention substantially as claimed, as set forth above 
However, NASA teaches mass flow rate as being mass divided by time (page 1). Therefore one of ordinary skill in the art would be able to understand that mass can be determined by multiplying mass flow rate with time. Therefore, using combination of modified Mantell ’93 and NASA, one can calculate molar percentage by summing flow rates of individual gas species based on information from a plurality of gas species sensors and dividing by total flow rate for all gas species in the gas flow.
Therefore, it would have been prima facie obvious to modify the method of calculating molar percentage of modified Mantell ’93 by using flow rates of individual gas species as taught by NASA for the purpose determining the mass of each gas species (page 1) thereby assisting calculation of the molar percentage.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 4/19/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783